Parker-SM v. State















IN THE
TENTH COURT OF APPEALS
 

No. 10-97-189-CR

     TAMMY RENEE O’DANIEL,
                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                              Appellee
 
 
From the 220th District Court
Bosque County, Texas
Trial Court # 97-04-11459 BCCR
                                                                                                                 

MEMORANDUM OPINION
                                                                                                                 

      Tammy Renee O’Daniel appeals from the revocation of her community supervision for the
offense of theft of property valued at $750 or more but less than $20,000.  Upon revoking
O’Daniel’s community supervision, the court assessed her punishment at six years’ confinement. 
O’Daniel has filed a motion to dismiss her appeal.  In relevant portion, Rule 42.2 of the Texas
Rules of Appellate Procedure states:
(a) At any time before the appellate court’s decision, the appellate court may dismiss the
appeal if the appellant withdraws his or her notice of appeal.  The appellant and his or her
attorney must sign the written withdrawal and file it in duplicate with the appellate clerk,
who must immediately send the duplicate copy to the trial court clerk.
 
Tex. R. App. P. 42.2(a).
      We have not issued a decision in this appeal.  The motion is signed by both O’Daniel and her
attorney.  Thus, the motion meets the requirements of the rules and is granted.
      O’Daniel's appeal is dismissed.
                                                                               PER CURIAM
 
Before Chief Justice Davis,
      Justice Cummings, and
      Justice Vance
Dismissed on appellant's motion
Opinion delivered and filed October 29, 1997
Do not publish